                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

BRENT JASON MORIN,                               )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )           No. 4:20-CV-00293-DGK
                                                 )
ANDREW SAUL,                                     )
Commissioner of Social Security,                 )
                                                 )
       Defendant.                                )

                ORDER AFFIRMING THE COMMISSIONER’S DECISION

       This action seeks judicial review of the Commissioner of Social Security’s (“the

Commissioner”) decision denying Plaintiff Brent Jason Morin’s application for disability

insurance benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401–434.             The

Administrative Law Judge (“ALJ”) found Plaintiff had severe impairments of degenerative joint

disease, degenerative disc disease, history of stroke, headaches, asthma, and right eye retina

disorder, and non-severe impairments of anxiety and sleep apnea. He also found that although

Plaintiff does not retain the residual functional capacity (“RFC”) to perform past work as a

warehouse laborer and tractor trailer driver, he can perform other jobs found in significant numbers

in the national economy.

       After carefully reviewing the record and the parties’ arguments, the Court finds the ALJ’s

opinion is supported by substantial evidence on the record as a whole. The Commissioner’s

decision is AFFIRMED.

                                Procedural and Factual Background

       The complete facts and arguments are presented in the parties’ briefs and are repeated here

only to the extent necessary.




            Case 4:20-cv-00293-DGK Document 14 Filed 05/13/21 Page 1 of 9
         Plaintiff filed his application for benefits on September 7, 2017, alleging a disability-onset

date of April 7, 2016.1 The Commissioner denied the application at the initial claim level, and

Plaintiff filed a written request for hearing. The ALJ held a hearing on January 7, 2019, and, on

February 12, 2019, issued a decision finding Plaintiff was not disabled. The Appeals Council

denied Plaintiff’s request for review on February 26, 2020, leaving the ALJ’s decision as the

Commissioner’s final decision. As Plaintiff has exhausted all administrative remedies, judicial

review is now appropriate under 42 U.S.C. § 405(g).

                                              Standard of Review

         A federal court’s review of the Commissioner’s decision to deny disability benefits is

limited to determining whether the Commissioner’s findings are supported by substantial evidence

on the record as a whole and whether the ALJ committed any legal errors. Igo v. Colvin, 839 F.3d

724, 728 (8th Cir. 2016). Substantial evidence is less than a preponderance but enough evidence

that a reasonable mind would find it sufficient to support the Commissioner’s decision. Id. In

making this assessment, the court considers evidence that detracts from the Commissioner’s

decision, as well as evidence that supports it. Id. The court must “defer heavily” to the

Commissioner’s findings and conclusions. Wright v. Colvin, 789 F.3d 847, 852 (8th Cir. 2015);

see Biestek v. Berryhill, 139 S. Ct. 1148, 1157 (2019) (noting the substantial evidence standard of

review “defers to the presiding ALJ, who has seen the hearing up close”). The court may reverse

the Commissioner’s decision only if it falls outside of the available zone of choice; a decision is

not outside this zone simply because the evidence also points to an alternate outcome. Buckner v.

Astrue, 646 F.3d 549, 556 (8th Cir. 2011).




1
 Plaintiff initially alleged a disability onset date of December 31, 2012, but amended his alleged onset date at the ALJ
hearing. R. at 16, ECF No. 7-3.

                                                           2

           Case 4:20-cv-00293-DGK Document 14 Filed 05/13/21 Page 2 of 9
                                                    Discussion

         The Commissioner follows a five-step evaluation process2 to determine whether a claimant

is disabled, that is, unable to engage in any substantial gainful activity by reason of a medically

determinable impairment that has lasted or can be expected to last for a continuous period of at

least twelve months. 42 U.S.C. § 423(d)(1)(A). Plaintiff argues the ALJ erred at step four by

crafting an RFC unsupported by substantial evidence, and then at step five by relying on this

flawed RFC to determine he was capable of performing other jobs in the national economy.

         In determining Plaintiff’s RFC, the ALJ determined that Plaintiff’s medically determinable

impairments—severe impairments of degenerative joint disease, degenerative disc disease, history

of stroke, headaches, asthma, and right eye retina disorder; and non-severe impairments of anxiety

disorder and sleep apnea—could reasonably be expected to cause some of his alleged symptoms.

R. at 23, ECF No. 7-3. But the alleged intensity, persistence, and limiting effect of Plaintiff’s

symptoms was not consistent with the relevant medical and opinion evidence. Id. The ALJ

concluded that Plaintiff had the residual functional capacity to perform light work as defined by

20 C.F.R. § 404.1567 (b), with the following additional limitations:

         [H]e can lift or carry 20 pounds occasionally and ten pounds frequently. He can
         stand or walk for 6 hours in an 8-hour workday. He can sit for six hours in an eight-
         hour workday. He can push or pull in the limits for lifting and carrying. He can
         occasionally climb ramps and stairs. He cannot climb ladders, ropes, or scaffolds.
         He can occasionally balance, stoop, kneel, crouch, and crawl. He should avoid
         concentrated exposure to temperature extremes, vibration, and hazards such as

2
  “The five-step sequence involves determining whether (1) a claimant’s work activity, if any, amounts to substantial
gainful activity; (2) [her] impairments, alone or combined, are medically severe; (3) [her] severe impairments meet or
medically equal a listed impairment; (4) [her] residual functional capacity precludes [her] past relevant work; and
(5) [her] residual functional capacity permits an adjustment to any other work. The evaluation process ends if a
determination of disabled or not disabled can be made at any step.” Kemp ex rel. Kemp v. Colvin, 743 F.3d 630, 632
n.1 (8th Cir. 2014); see 20 C.F.R. §§ 416.920(a)–(g). Through step four of the analysis the claimant bears the burden
of showing she is disabled. After the analysis reaches step five, the burden shifts to the Commissioner to show that
there are other jobs in the economy the claimant can perform. King v. Astrue, 564 F.3d 978, 979 n.2 (8th Cir. 2009).


                                                          3

           Case 4:20-cv-00293-DGK Document 14 Filed 05/13/21 Page 3 of 9
           working around dangerous machinery or at unprotected heights. He can work at
           moderate noise levels. He should avoid concentrated exposure to inhaled
           pulmonary irritants such as fumes, odors, dust, gases, and poor ventilation.

R. at 21. Based upon the RFC, the ALJ found that Plaintiff was not capable of performing past

relevant work as a warehouse laborer and tractor trailer driver. R. at 27. The ALJ then found that

Plaintiff retained the residual functional capacity to perform other occupations in the national

economy and that these occupations exist in significant numbers. R. at 28. Representative work

includes router-clerical work, and work as a photocopy-machine operator and as a marker. R. at

27.

      I.      The RFC is supported by substantial evidence.

           Plaintiff makes multiple arguments that the RFC is not supported by substantial evidence.

Each argument is addressed below.

           Plaintiff argues that the RFC is unsupported because the ALJ failed to consider that

Plaintiff’s bouts of severe headaches would cause him to be off-task at work or miss work entirely.

Pl. Br. 21–22, ECF No. 9. However, the ALJ considered Plaintiff’s allegation that he suffered

from up to five migraines per month, ultimately concluding that Plaintiff’s headaches were less

limiting than he had alleged, and that the RFC sufficiently accounted for this limitation. R. at 21,

22, 25.

           Substantial evidence supports this conclusion. Plaintiff reported to Dr. David L. Ewing,

M.D., on April 11, 2016, that his headaches had gotten better, that most of his headaches occurred

on the weekends, and that they were only about a four on a ten-point pain scale. R. at 566. Plaintiff

noted that Verelan and Topamax were beneficial, and that Plaintiff was a lot happier than he had

been before taking the prescriptions. Id. Additionally, Plaintiff stated he did not feel that his

headaches were a major problem, and that he rarely used Midrin to combat bad headaches. R. at


                                                  4

            Case 4:20-cv-00293-DGK Document 14 Filed 05/13/21 Page 4 of 9
567. Dr. Ewing noted, based on Plaintiff’s headache diary, that Plaintiff’s headaches were

occurring less often. Id. In December 2016, Plaintiff reported that his headaches were at a 2 or 4

on a ten-point pain scale. R. at 767, 791. In early 2018, Plaintiff reported that his headaches were

helped by medication and that they were a 4 to 6 on a ten-point pain scale. R. at 1002. During

2017 and 2018, Plaintiff reported as many as nine headaches per month, and as few as zero. R. at

784, 791, 1002, 1010. On April 16 and August 20, 2018, Plaintiff reported that Topiramate

reduced the severity and frequency of his headaches. R. at 1002, 1010. Since it is well established

that “impairments that are controllable or amenable to treatment do not support a finding of total

disability,” the ALJ did not err in finding Plaintiff’s headaches were less disabling than alleged.

Johnson v. Apfel, 240 F.3d 1145, 1148 (8th Cir. 2001).

       Plaintiff next argues the ALJ was wrong to consider Plaintiff’s part-time work as a driver

for Woody’s Auto Sales.       The ALJ held this part-time employment was inconsistent with

Plaintiff’s allegations of disability. R. at 23. Plaintiff argues this punishes him for attempting to

make ends meet. Pl. Br. 22–23. However, the ALJ is required to evaluate a claimant’s daily

activities to determine the intensity, severity, and limiting effects of the claimant’s impairments.

20 C.F.R. § 404.1529. The ALJ may therefore consider a claimant’s part-time work. See Medhaug

v. Astrue, 578 F.3d 805, 816 (8th Cir. 2009).

       Plaintiff also contends that the ALJ failed to factor in the limiting effects of Plaintiff’s

anxiety disorder, a non-severe impairment, when formulating the RFC. Pl. Br. at 7–8 (quoting

SSR 96-8P, 1996 WL 374184 (July 2, 1996) (“In assessing RFC, the adjudicator must consider

limitations and restrictions imposed by all of an individual's impairments, even those that are not

‘severe.’”)). However, the ALJ did consider Plaintiff’s anxiety disorder in formulating the RFC.

R. at 20 (“Although the undersigned finds a couple of medically determinable impairments to be



                                                 5

         Case 4:20-cv-00293-DGK Document 14 Filed 05/13/21 Page 5 of 9
nonsevere [sic], these impairments and the severe impairments are considered in determining the

residual functional capacity set forth below.”). The ALJ ultimately concluded that the RFC

sufficiently accounted for this limitation. R. at 22.

       Substantial evidence supports this conclusion. Dr. Ewing noted on April 28, 2017, that

Plaintiff quit taking Celexa. R. at 635. Dr. Goddard advised Plaintiff to resume taking the

medication and also to see a psychiatrist. Id. At Plaintiff’s next visit with Dr. Ewing on June 30,

2017, he still had not seen a psychiatrist. R. at 640. During the ALJ hearing on January 7, 2019,

Plaintiff was unable to remember when he’d last gone to see a medical health professional, but

testified that it had been “quite awhile ago.” R. at 204. “While not dispositive, a failure to seek

treatment may indicate the relative seriousness of a medical problem.” Shannon v. Chater, 54 F.3d

484, 486 (8th Cir. 1995). Further, Plaintiff’s anxiety improved after he began taking Celexa. R.

at 590, 640. In addition, Plaintiff’s self-reported daily activities show that he retains the mental

capacity to drive, leave his home alone, shop for groceries in store and by telephone, use a

checkbook or money order, use a computer, handle a savings account, handle cash, pay bills, visit

with family and friends, play cards, watch movies, and go out to eat. R. at 405–09.

       Similarly unpersuasive is Plaintiff’s argument that the RFC is flawed because the opinions

of state agency medical consultant Denise R. Trowbridge, M.D., and state agency psychological

consultant James Morgan, Ph.D., which the ALJ partly relied on to formulate the RFC, do not

constitute substantial evidence. Pl. Br. 20–21, 24.

       As an initial matter, the Court notes that Plaintiff misstates the standard applicable to social

security cases. The ALJ’s opinion, and by extension the ALJ’s RFC determination, must be

supported by substantial evidence on the record as a whole. Lauer v. Apfel, 245 F.3d 700, 706 (8th

Cir. 2001); see also Igo, 839 F.3d at 728. This does not mean that each piece of evidence must



                                                  6

         Case 4:20-cv-00293-DGK Document 14 Filed 05/13/21 Page 6 of 9
itself constitute substantial evidence to support the ALJ’s opinion. When the whole record is

considered, pieces of evidence which would not alone constitute substantial evidence may be

considered together. If, when considered together, the evidence in the record reaches the threshold

of substantial evidence, i.e., that “a reasonable mind would find it sufficient” to support the ALJ’s

decision, the Court must uphold the decision. 839 F.3d at 728.

          In the present case, substantial evidence on the record as a whole supports the ALJ’s RFC

determination. For example, regarding the intensity, persistence, and limiting effect of Plaintiff’s

degenerative joint disorder, arthritis in his left knee,3 an MRI taken on March 29, 2015 showed

only mild to moderate degenerative joint disease.4 R. at 523. Exams taken between March and

June of 2015 showed that Plaintiff had a normal gait. R. at 523, 526, 527, 529, 553. Likewise, an

exam on September 12, 2017 showed that Plaintiff had a normal gait and normal knee alignment,

required no assistive devices, had no mechanical symptoms and no pain when extending his knee.

R. at 688. An exam on February 27, 2018, reported some medial and posterior knee pain, but no

“locking, catching, or popping,” and normal gait. R. at 887. An exam on March 6, 2018 also

reported knee pain, but normal gait, no need for an assistive device, and a full range of motion. R.

at 886.

          Regarding the intensity, persistence, and limiting effects of Plaintiff’s right eye retina

disorder, Plaintiff has corrected 20/40 vision in his right eye with pinhole blurriness. R. at 840,

844, 848. On November 30, 2017, Dr. Blake A. Cooper, M.D., diagnosed Plaintiff with nuclear

sclerosis and chronic central serous chorioretinopathy. R. at 841. Dr. Cooper noted that Plaintiff


3
  Plaintiff testified that he also has arthritis in his elbow and shoulder. R. at 205. However, in formulating the RFC,
the ALJ only referred to Plaintiff’s allegations of knee arthritis. R. at 21–26. Plaintiff does not object to the ALJ’s
failure to consider his allegations of arthritis in his elbow and shoulder.
4
 The March 29, 2015 MRI also showed a potential partial radial tear at the root of the posterior horn of the medial
meniscus. R. at 523. Plaintiff elected to treat this injury nonoperatively. R. at 887. An MRI performed in early
2018 showed that this injury had partially healed. R. at 886.

                                                           7

            Case 4:20-cv-00293-DGK Document 14 Filed 05/13/21 Page 7 of 9
presented with trace fluid under his retina. Id. This fluid was sometimes present and sometimes

absent during Plaintiff’s previous visits to Dr. Cooper, and Dr. Cooper noted that the fluid resolves

on its own 50% of the time. Id. Plaintiff has corrected 20/20 vision in his left eye and is able to

drive during the daytime. R. at 202, 840, 844, 848.

       Regarding the intensity, persistence, and limiting effects of Plaintiff’s degenerative disc

disease and residual effects of his 2011 stroke, an MRI of Plaintiff’s brain and spine on February

2, 2017, was “unremarkable other than a right sided disc protrusion at C5/C6.” R. at 616. Despite

the protrusion, Plaintiff reported no symptoms on his right side. Id. In addition, Dr. John W.

Gianino, M.D., examined Plaintiff on February 22, 2017, and noted that he did not believe Plaintiff

required neurosurgical intervention. Id. Dr. David L. Ewing, M.D., examined Plaintiff on June

30, 2017, and concluded that Plaintiff’s brain stem stroke syndrome had “essentially resolved

completely.” R. at 642.

       Regarding the intensity, persistence, and limiting effects of Plaintiff’s sleep apnea, Dr.

Goddard noted on June 30, 2017, that Plaintiff was using CPAP and “seem[ed] to be making good

progress.” R. at 643. In addition, Plaintiff testified that his current BIPAP treatment helps his

sleep apnea. R. at 204. See Johnson, 240 F.3d at 1148.

       Finally, there is no merit to Plaintiff’s claim that the ALJ failed to fully and fairly develop

the record with respect to Plaintiff’s anxiety disorder. Pl.’s Br. 24–26. Plaintiff argues that Dr.

Morgan’s opinions do not constitute substantial evidence to support the ALJ’s decision, and

therefore the ALJ had a duty to “obtain an opinion from a treating or examining physician as to

[Plaintiff’s] functional limitations stemming from his anxiety disorder.” Id. at 25. However,

“there is no requirement that an RFC finding be supported by a specific medical opinion.” Hensley

v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016). Where the medical record is adequately developed,



                                                 8

         Case 4:20-cv-00293-DGK Document 14 Filed 05/13/21 Page 8 of 9
an ALJ is not required to seek an additional medical opinion. Id. In this case, the medical record

was adequately developed as to Plaintiff’s anxiety disorder: it contained reports from six separate

visits to Dr. Ewing wherein Dr. Ewing discussed Plaintiff’s anxiety disorder, prescribed Celexa,

and attempted—without success—to get Plaintiff to see a psychiatrist. R. at 577, 590, 625, 635–

38, 640–43, 652–56. Because “medical records prepared by the most relevant treating physicians

can provide affirmative medical evidence supporting the ALJ’s residual functional capacity

findings,” the ALJ had no duty to obtain any additional medical opinions. Hensley, 829 F.3d at

932 (citation omitted).

II.    The ALJ did not err in relying on the RFC at step five.

       Finally, Plaintiff contends that because the RFC is flawed, so is the hypothetical he posed

to the vocational expert. Because the Court finds no error in the RFC, there was no error in the

hypothetical posed to the vocational expert whose answer is the basis for the ALJ’s determination

that Plaintiff can perform other occupations in the national economy.

                                               Conclusion

       For the reasons discussed above, the Commissioner’s decision is AFFIRMED.

       IT IS SO ORDERED.

Date: May 13, 2021                                   /s/ Greg Kays
                                                     GREG KAYS, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                                9

         Case 4:20-cv-00293-DGK Document 14 Filed 05/13/21 Page 9 of 9
